Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO IDS FILED 4/1/2021
The Chinese Office Action, dated March 12, 2021, rejected the claims as lacking inventiveness in view of CN102460943 A as modified by CN106510552 A. In reviewing the references it is the Examiners opinion that one skilled in the art would not be motivated to modify the control system in CN102460943 A by the disclosure in CN106510552 A since the disclosed functions of the control systems have different functions. Further, it’s not clear that when modified according to the disclosure in CN106510552 A, the controller in CN102460943 would function according to the intended purpose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached on 571-272-1276 from 7:30 to 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail, can be reached at telephone number 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/David Redding/Primary Examiner, Art Unit 3723